DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive because the cited prior arts disclose the amended claims.
On page 6 of the arguments, the Applicant argues, “Using amended independent claim 1 as an example, the claim now recites, among other features, that a WTRU is configured to "determine, based on the indicator, a resource to be used to transmit the HARQ ACK/NACK information, wherein the resource includes a symbol in which the HARQ ACK/NACK information is to be transmitted" and "determine, based on at least the indicator and the symbol in which the HARQ ACK/NACK information is to be transmitted, a cyclic shift associated with the sequence." (emphasis added). None of the cited references teach or suggest that a cyclic shift of a sequence used to transmit HARQ ACK/NACK information may depend on the symbol in which the HARQ ACK/NACK information is to be transmitted. Accordingly, amended claim 1 should be allowable over the cited references.”
The Examiner respectfully disagrees because first, Kwan clearly discloses the resource includes a modulated symbol where the HARQ ACK/NACK is transmitted (please read paragraph [0158]-[0162]; [0272]; [0461]; [0468]; and so on).
Kwan doesn’t explicitly disclose determining of the cyclic shift associated with the sequence based on at least the indicator and the symbol in which the HARQ ACK/NACK information to be transmitted.

 Therefore, the Examiner respectfully submits that the amended claims are not patentable, and the above arguments are not persuasive in view of the cited prior arts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-12, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2019/0342135 A1 hereinafter Kwak ‘135) in view of Han et al. (US 20111/0170489 A1).
Regarding claim 1, Kwak ‘135 discloses a wireless transmit receive unit (WTRU) (UE) (e.g. abstract), comprising: a processor configured to transmit Hybrid Automatic Retransmission Request (HARQ) Acknowledgement or Negative Acknowledgement (ACK/NACK) information using a sequence (paragraph [0692]-[0694]; [0127]-[0128]; [0136]-[0138]; [0160]; [0026]; and so on, illustrating the transmission of HARQ ACK/NACK using sequences such as Zadoff-CHU), the processor further configured to: receive an indicator in a downlink control channel transmission (e.g. paragraph [0012]; [0016]-[0018]; [0114]-[0115]; [0118]; and etc., explaining the reception of PDCCH including DCI indicating an indication), and determine a resource to be used to transmit HARQ ACK/NACK and a cyclic shift associated with the sequence (e.g. paragraph [0012]-[0013]), wherein the resource includes a symbol in which the HARQ ACK/NACK information is to be transmitted (paragraph [0158]-[0162]; [0272]; [0461]; [0468]; and so on). 
Kwak doesn’t explicitly disclose determine, based on at least the indicator and the symbol in which the HARQ ACK/NACK information to be transmitted, a cyclic shift associated with the sequence; the determination is based on the indicator; and transmit the HARQ ACK/NACK information using the determined resource and the sequence shifted by the determined cyclic shift.
Han teaches determine, based on at least the indicator and the symbol in which the HARQ ACK/NACK information to be transmitted, a cyclic shift associated with the sequence (figs. 15-16; paragraph [0152]-[0154]; [0143]; [01480; [0100]; [0125]-[0126]; and etc.); the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use determine, based on at least the indicator and the symbol in which the HARQ ACK/NACK information to be transmitted, a cyclic shift associated with the sequence; the determination is based on the indicator; and transmit the HARQ ACK/NACK information using the determined resource and the sequence shifted by the determined cyclic shift as taught by Han into Kwak ‘135 in order to improve resource utilization and reliability of communication.
Regarding claim 10, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding method, and the rejection claim 1 is applied hereto.
Regarding claim 2 and 11, Kwak ‘135 discloses the cyclic shift associated with the sequence is determined further based on whether the HARQ ACK/NACK information comprises one bit of information or two bits of information (e.g. paragraph [0145]; [0148]; [0153]; [0444]; [0449]; and so on). 
Regarding claim 3 and 12, Kwak ‘135 discloses the sequence has a length of 12, and wherein, on a condition that the HARQ ACK/NACK information comprises the one bit of information, the cyclic shift is determined to be equal to 3 if the one bit of information has a first value and equal to 9 if the one bit of information has a second value (e.g. paragraph fig. 22; paragraph [0460]-[0469]; and so on). 
Regarding claim 5 and 14, Kwak ‘135 discloses the indicator comprises resource index (paragraph [0016]; [0527]; [0661]; [0668]; [0688]; and so on).
Regarding claim 6 and 18, Kwak ‘135 discloses the indicator is comprised in downlink control information (DCI) received via the downlink control channel transmission (e.g. paragraph [0114])
Regarding claim 8 and 19, Kwak ‘135 discloses determine the resource to be used to transmit the cyclic shift associated with the sequence as a function of the indicator. However, Kwak ‘135 doesn’t disclose the processor is configured to determine the resource to be used to transmit the HARQ ACK/NACK information and the cyclic shift associated with the sequence as a function of the indicator. 
Han teaches the processor is configured to determine the resource to be used to transmit the HARQ ACK/NACK information and the cyclic shift associated with the sequence as a function of the indicator (e.g. paragraph [0059]-[0060]; [0143]; [0147]-[0150]; [0152]; [0154]; [0173]-[0174]; [0249]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processor is configured to determine the resource to be used to transmit the HARQ ACK/NACK information and the cyclic shift associated with the sequence as a function of the indicator as taught by Han into Kwak ‘135 in order to improve resource utilization and reliability of communication.
Regarding claim 9 and 20, Kwak ‘135 discloses the processor is further configured to transmit a positive scheduling request (SR) with the HARQ ACK/NACK information (e.g. paragraph [0524]-[0526]; [0529]; [0532]-[0534]; and so on). 
Regarding claim 16-17, Kwak ‘135 discloses the processor is further configured to determine a physical uplink control channel (PUCCH) format to be used for transmitting the HARQ ACK/NACK information (such as paragraph [0131]; [0136]-[0138]; [0164]; [0167]-[0169]; [0272]-[0273]; [0281]; [0286]-[0287]; and so on). 
Regarding claim 21-22, the modified communication of Kwak ‘135 further discloses comprising: determining a number of cyclic shifts available for transmitting the HARQ ACK/NACK information; and determining the resource to be used to transmit the HARQ ACK/NACK information based on the number of cyclic shifts available for transmitting the HARQ ACK/NACK information (Han, e.g. paragraph [0059]-[0060]; [0143]; [0147]-[0150]; [0152]; [0154]; [0173]-[0174]; [0249]; and so on). 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak ‘135 in view of Kwak et al. (US 2019/0312669 A1 hereinafter Kwak ‘669).
Regarding claim 4 and 13, as applied above, Kwak ‘669 discloses the sequence has a length of 12, and wherein, on a condition that the HARQ ACK/ACK information comprises the two bits of information. However, Kwak ‘669 doesn’t explicitly disclose the cyclic shift is determined to be equal to 1 if the two bits of information has a first value, equal to 4 if the two bits of information has a second value, equal to 7 if the two bits of information has a third value, and equal to 10 if the two bits of information has a fourth value. 
Kwak ‘669 teaches the cyclic shift is determined to be equal to 1 if the two bits of information has a first value, equal to 4 if the two bits of information has a second value, equal to 7 if the two bits of information has a third value, and equal to 10 if the two bits of information has a fourth value (fig. 29(c); paragraph [0525]-[0526]; and etc.).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461